DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
1/ Claims 1-20 are pending
2/Claims 1, 8 and 15 are independent
3/ previous IDS filed 1/23/2020 has been considered

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.

Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive.
Applicant argued that the combination does not explicitly disclose: “identifying, by the hypervisor, a network policy at the hypervisor, the network policy indicating whether to subsequently provide the packet to the second virtualized execution environment”.
Examiner respectfully disagrees:
Kompella in fig. 11, 1110-1120 and [0088] discloses vTCP (hypervisor see fig. 4) recognizing acknowledgements for one or more in-sequence data packets was not observed within time out period, and retransmitting a copy of the packet. The network policy governing the time out period that is referred by vTCP before performing retransmission corresponds to identified network policy. The retransmission time to corresponds to the parameter of the network policy used to determine whether to subsequently provide the packet to the second virtualized execution environment.

	-Applicant further argued that the combination does not disclose “In response to the network policy indicating that the packet is not to be subsequently provided, adjusting by the hypervisor one or more parameters of the network policy at the hypervisor”.
Examiner respectfully disagrees:
Kompella in [0073] discloses If there is no acknowledgement back from the TCP receiver corresponding to a packet sent before, the vTCP module (hypervisor) uses a simple retransmission algorithm (e.g., keep doubling the retransmit timer (adjusting time delay between retransmission attempts ) that corresponds to network policy indicating that the packet is not to be subsequently provided and retransmit again at regular intervals for a certain number of times. Deciding by the vTCP to double the retransmission timer (RTO) instead of retransmission of the packet based on previous timeout time corresponds to in response to the network policy indicating that the packet is not to be subsequently provided on the old retransmission timeout (RTO). Doubling the RTO by vTCP each time the error is not resolved corresponds to adjusting the RTO at the hypervisor. Fig. 4 discloses the VMs running on a hypervisor 450 comprising vTCP 420.
-Applicant’s arguments, filed 10/27/2022, with respect to the rejection(s) of claim(s) 1, 8 and 15 under He (US pg. no. 20210006642)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection for the limitation is made in view of embodiment of Kompella (US pg. no. 20150089500).
The previous prior arts are being still being relied upon for the other limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 13, 15, and 17-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over of Kompella (US pg. no. 20150089500), further in view of Movisiyan (US pg. no. 20180295064). 
Regarding claim 1.    Kompella discloses a method comprising: 
receiving, by a processing device executing a hypervisor, a packet from a first virtualized execution environment (fig. 4 discloses VM 401 (first virtual execution environment; [0085] discloses in-sequence data packets being transmitted between a protocol sender and a protocol receiver where … both the protocol sender and receiver reside within a virtualized host (first and second virtualized execution environment). A determination is made that a protocol packet buffer within a protocol acceleration module (hypervisor) is not full at 920... At 930, the in-sequence data packets are processed in an accelerated mode of operation and copied into the protocol packet buffer at 930. The in-sequence data packets are copied into the protocol packet buffer before being passed through to the protocol receiver);
	providing, by the hypervisor (fig. 4,  vTCP 420 of hypervisor 450), the packet to a second virtualized execution environment ( fig. 4 discloses VM 402 (second virtual execution environment); [0085] discloses in-sequence data packets being transmitted between a protocol sender (first virtualized execution environment) and a protocol receiver (second virtualized execution environment) where …both the protocol sender and receiver reside within a virtualized host (first and second virtualized execution environment). A determination is made that a protocol packet buffer within a protocol acceleration module (hypervisor) is not full at 920... At 930, the in-sequence data packets are processed in an accelerated mode of operation and copied into the protocol packet buffer at 930. The in-sequence data packets are copied into the protocol packet buffer before being passed through to the protocol receiver corresponds to providing the packet to the second virtualized execution environment that corresponds to providing;).
	wherein the first virtualized execution environment and the second virtualized execution environment are included in a service mesh managed by the hypervisor (fig. 4 discloses VM 401 and VM 402 are included in  a service mesh managed by vTCP module 420 of hypervisor 450);
	determining, by the hypervisor (fig. 4, vTCP module 420 of hypervisor 450; [0034] discloses The TCP acceleration module, located within a hypervisor, is also referred to as the vTCP module), whether the packet was successfully delivered to the second virtualized execution environment ([0088] discloses vTCP module 500, is responsible for ensuring (determining)  the data packets that it has provided early acknowledgments actually are received (successfully delivered ) by the TCP receiver… method 1100 includes recognizing the one or more protocol receiver acknowledgements for the copied one or more in-sequence data packets was not observed within a timeout period at 111 that corresponds to determining whether or not packet was successfully delivered);
	in response to determining that the packet was not successfully delivered to the second virtualized execution environment: 	
	identifying, by the hypervisor (vTCP module 500 (hypervisor)), a network policy at the hypervisor (fig. 11, 1110-1120 and [0088] discloses vTCP recognizing acknowledgements for one or more in-sequence data packets was not observed within time out period, and retransmitting a copy of the packet. The network policy governing the time out period that is referred by vTCP before performing retransmission corresponds to network policy), the network policy indicating whether to subsequently provide the packet to the second virtualized execution environment (fig. 11, 1110-120 discloses recognizing acknowledgement for transmitted data packet was not observed within a timeout period; and retransmitting a copy of the one or more data. In light of the instant application indicated in [0028], the policy governing the rule that if no acknowledgement is received within timeout period (retransmission time), retransmitting the packet corresponds to the network policy; [0085] discloses data packets being transmitted between a protocol sender and a protocol receiver where …both the protocol sender and receiver reside within a virtualized host (packet exchange between first and second virtual execution environments)); and
in response to the network policy indicating that the packet is not to be subsequently provided, adjusting by the hypervisor one or more parameters of the network policy at the hypervisor, ([0073] discloses If there is no acknowledgement back from the TCP receiver corresponding to a packet sent before (network policy indicating that the packet is not to be subsequently provided), the vTCP module (hypervisor) uses a simple retransmission algorithm (e.g., keep doubling the retransmit timer that corresponds to policy indicating that the packet is not to be subsequently provided) and retransmit again at regular intervals for a certain number of times ) the one or more parameters comprising  different types of parameters including at least one of a time delay between retransmission attempts of the packet ([0073] discloses If there is no acknowledgement back from the TCP receiver corresponding to a packet sent before (network policy indicating that the packet is not to be subsequently provided), the vTCP module (hypervisor) uses a simple retransmission algorithm (e.g., keep doubling the retransmit timer (time delay between retransmission attempts ) and retransmit again at regular intervals for a certain number of times. Deciding by the vTCP to double the retransmission timer (RTO) instead of retransmission of the packet based on previous timeout time corresponds to in response to the network policy indicating that the packet is not to be subsequently provided on the old retransmission timeout (RTO), adjusting RTO) Wherein the one or more parameters  are tracked to identify patterns associated with transmission between the first and the second execution environments ([0073] discloses If there is no acknowledgement back from the TCP receiver corresponding to a packet sent before, the vTCP module (hypervisor) uses a simple retransmission algorithm (e.g., keep doubling the retransmit timer (parameter, delay between retransmission attempts that is tracked that between retransmission attempts) and retransmit again at regular intervals for a certain number of times. In light of the instant application indicated in [0034] that states “[0034] At block 408, the processing logic determines if a threshold number of attempts to transmit the packet has been tried. The processing logic may keep track of the number of attempts to transmit the packet using a counter. The processing logic may increment the counter each time a new attempt is made…”. Tracking the number of predetermined number of times (pattern) to keep adjusting until the error is resolved corresponds to tracking), the patterns comprising at least a time for repeated errors to be resolved ([0073] discloses If there is no acknowledgement back from the TCP receiver corresponding to a packet sent before, the vTCP module (hypervisor) uses a simple retransmission algorithm (e.g., keep doubling the retransmit timer and retransmit again at regular intervals for a certain number of times (tracked parameter that is dynamic time delay between retransmission attempts until repeated error to be resolved before a certain number of attempts). Tracking the number of predetermined number of times (pattern) to keep adjusting until the error is resolved corresponds to tracking);
	in response to the network policy indicating that the packet is to be subsequently provided, providing, by the hypervisor, the packet to the second virtualized execution environment ([0088] discloses method 1100 includes recognizing the one or more protocol receiver acknowledgements for the copied one or more in-sequence data packets was not observed within a timeout period at 1110; and retransmitting a copy of the copied one or more in-sequence data packets from the protocol packet buffer at 1120. The policy governing retransmission after retransmission timeout corresponds to policy).
	But Kompella does not explicitly disclose:
wherein the first virtualized execution environment and the second virtualized execution environment are included in a service mesh managed by the hypervisor;
However, in the same field of endeavor, Movsisyan 
 wherein the first virtualized execution environment and the second virtualized execution environment are included in a service mesh managed by the hypervisor (fig. 1 discloses VM 131 and VM 132 are included in a service mesh of a host managed by hypervisor 114A);	Movsisyan further teaches what Kompella discloses that are  receiving, by a processing device executing a hypervisor, a packet from a first virtualized execution environment (fig. 3 discloses VM 131 communicates with VM 132 via hypervisor 114A where VM 131 and VM 132 are on the same host and uses the same hypervisor in internal virtual network)
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Movsisyan. The modification would allow effective data delivery in virtualized device communications by retransmitting lost packets to ensure guarantee of data delivery. The modification would allow scaling up computing resources by virtualizing and enabling guaranteed data delivery for an effective communication.
Regarding claim 8.    The combination discloses a system comprising: 
a memory (fig. 4 discloses VMs); and
a processing device executing a hypervisor, operatively coupled to the memory (fig. 4, 459 hypervisor), the processing device to:
		All other limitations of claim 8 are similar with the limitations of claim 1 above. Claim 8 is rejected on the analysis of claim 1 above.
Regarding claim 13.    The combination discloses system of claim 8.
 Movisiyan further discloses wherein the first virtualized execution environment (fig. 1, VM1)  and the second virtualized execution environment (VM2)  are virtual machines communicatively coupled via a virtual network (fig. 1 discloses VM1 and VM2 communicate with each other through hypervisor that corresponds to the virtual network 112).
Regarding claim 15.   The combination discloses a non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to:
All other limitations of claim 15 are similar with the limitations of claim 1 above. Claim 15 is rejected on the analysis of claim 1 above.
Regarding claim 17.    The non-transitory computer-readable storage medium of claim 15.
		All other limitations of claim 17 are similar with the limitations of claim 3 above. Claim 17 is rejected on the analysis of claim 3 above.
Regarding claim 18.    The non-transitory computer-readable storage medium of claim 17, wherein the processing device is further to:
All other limitations of claim 18 are similar with the limitations of claim 4 above. Claim 18 is rejected on the analysis of claim 4 above.
Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kompella (US pg. no. 20150089500), and Movisiyan (US pg. no. 20180295064), further in view of Stephenne (US pg. no. 20160226628).
Regarding claim 2.   The combination discloses the method of claim 1.
Movsisyan discloses the second virtualized execution environment communicating with the first virtual execution environment ((fig. 3, 360 discloses hypervisor 114A sends received packet from VM 131 to VM 132 and vice versa).
But, the combination does not explicitly disclose wherein determining that the packet was not successfully delivered comprises:
receiving, from the second computing environment, an indication that the delivery of the packet was unsuccessful.
However, in the same field of endeavor, Stephenne discloses wherein determining that the packet was not successfully delivered comprises:
receiving, from the second computing environment, an indication that the delivery of the packet to the second computing environment was unsuccessful ([0093] discloses if a NACK (indication) is sent to the transmitter 202, the transmitter 202 concludes to unsuccessful transmission of the corresponding packet and retransmits the packet through HARQ process implemented).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Conta-Robels with Stephenne. The modification would allow avoiding the sending device waiting a longer period of time for feedback from the receiving entity as a result enabling fast retransmission of lost packets and a reduced latency.
Regarding claim 16.    The non-transitory computer-readable storage medium of claim 15.
		All other limitations of claim 16 are similar with the limitations of claim 2 above. Claim 16 is rejected on the analysis of claim 2 above.
Claims 3-4, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kompella (US pg. no. 20150089500), and Movisiyan (US pg. no. 20180295064), further in view of Jacobs (US pg. no. 20150082087).
Regarding claim 3.    The combination discloses the method of claim 1.
But, the combination does not explicitly disclose:
wherein the network policy indicates a threshold number of times the packet is to be subsequently provided to the second the second virtualized execution environment;
However, in the same field of endeavor, Jacobs further discloses, wherein the network policy indicates a threshold number of times the packet is to be subsequently provided to the second the second virtualized execution environment ([0040] discloses a retransmission counter may be incremented with every transmission of the partition state records. The retransmission counter may be compared to the retransmission threshold. If the retransmission threshold is exceeded, it may cause the primary host to perform an administrative action, as in 411. The administrative action may include stopping checkpoint transmission and continuing execution of the primary virtual machine without high availability protection).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination With Jacobs. The modification would allow limiting the retransmission timeout to a certain length of time to avoid latency of data communication by identifying packet loss in a timely manner to mitigating the loss to enable subsequent communication. 
Regarding claim 4.    The method of claim 3, further comprising:
Jacobs discloses determining whether a number of times the packet has been subsequently provided to the second virtualized execution environment satisfies the threshold number of times indicated by the network policy ([0040] discloses a retransmission counter may be incremented with every transmission of the partition state records. The retransmission counter may be compared to the retransmission threshold; fig. 1, 102A primary VM associated with 103A primary hypervisor in communication with  and secondary VM 102B associated with secondary hypervisor 103B); and
in response to determining that the number of times the packet has been subsequently provided to the second virtualized execution environment satisfies the threshold number of times indicated by the network policy, determining to not subsequently provide the packet to the second computing environment (([0040] discloses a retransmission counter may be incremented with every transmission of the partition state records. The retransmission counter may be compared to the retransmission threshold. If the retransmission threshold is exceeded, it may cause the primary host to perform an administrative action, as in 411. The administrative action may include stopping checkpoint transmission and continuing execution of the primary virtual machine without high availability protection).
Regarding claim 9.    The combination does not explicitly disclose the system of claim 8.
All other limitations of claim 9 are similar with the limitations of claim 3 above. The claim is rejected based on the analysis of claim 3 above.
Regarding claim 10.    The combination discloses the system of claim 9, wherein the processing device is further to:
Jacobs discloses determine whether a number of times the hypervisor has subsequently provided the packet to the second virtualized execution environment  satisfies the threshold number of attempts  indicated by the network policy ([0040] discloses a retransmission counter may be incremented with every transmission of the partition state records. The retransmission counter may be compared to the retransmission threshold; fig. 4, 410 the system of the hypervisor checks if retransmission limit is exceeded or not); and
in response to determining that the number of times the hypervisor has subsequently provided the packet satisfies the threshold number of attempts, determine to not subsequently provide the packet to the second virtualized execution environment ([0040] discloses a retransmission counter may be incremented with every transmission of the partition state records. The retransmission counter may be compared to the retransmission threshold. If the retransmission threshold is exceeded (in response to), it may cause the primary host to perform an administrative action, as in 411. The administrative action may include stopping checkpoint (packet) transmission and continuing execution of the primary virtual machine without high availability protection).
Claims 5, 11 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kompella (US pg. no. 20150089500), Movisiyan (US pg. no. 20180295064), and Jacobs (US pg. no. 20150082087), further in view of Sumioka (US pg. no. 20080080369).
Regarding claim 5.    The combination discloses method of claim 3.
Jacobs discloses a threshold number of times to subsequently provide the packet to the second virtualized execution environment ([0040] to limit the number of retransmissions, the primary host may have a retransmission threshold, as in 410. A retransmission counter may be incremented with every transmission of the partition state records. The retransmission counter may be compared to the retransmission threshold (network policy). If the retransmission threshold is exceeded, it may cause the primary host to perform an administrative action).
But the combination does not explicitly disclose further comprising:
Receiving, from an application executing in the first computing environment, an update to the network policy, wherein the update comprises a new threshold number of times to subsequently provide the packet to the second computing environment.
However, in the same field of endeavor, Sumioka discloses receiving, from an application  executing in the first computing environment (fig. 2, retransmission adjusting part) an update to the network policy, wherein the update comprises a new threshold number of times to subsequently provide the packet to the second computing environment ([0010] discloses the retransmission adjusting part determines the upper limit of the packet retransmission number in accordance with the amount of the available bandwidth obtained by excluding the total bandwidth in use calculated based on the data obtained by the packet monitoring part from the maximum bandwidth available in the radio communication. Therefore, the upper limit of the number of retransmissions adaptable (updated network policy) to the entire use situation of a bandwidth for the radio communication in the communication area is determined. The retransmitting part retransmits a packet whose transmission has ended in failure by the relay apparatus based on the upper limit of the number of retransmissions determined by the retransmission adjusting part. Therefore, the retransmission appropriately adaptable to the entire use situation of a bandwidth can be performed).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Sumioka. The modification would allow adapting network policy to adaptively modify retransmission limit to effectively use network resource such as bandwidth.
Regarding claim 11.    The system of claim 8, wherein the processing device is further to:
All other limitations of claim 11 are similar with the limitations of claim 5 above. The claim is rejected based on the analysis of claim 5 above.
Regarding claim 19.    The non-transitory computer-readable storage medium of claim 17, wherein the processing device is further to:
All other limitations of claim 19 are similar with the limitations of claim 5 above. The claim is rejected based on the analysis of claim 5 above.
Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Kompella (US pg. no. 20150089500), Movisiyan (US pg. no. 20180295064), further in view of Reis (US pat. No. 8484465).
Regarding claim 6.    The combination discloses the method of claim 1.
Movisiyan discloses wherein the packet is received from a first application executing in the first virtualized execution environment and provided to a second application executing in the second virtualized execution environment (fig. 3 discloses. 1 VM 131 executing in host 1  and VM 132 executing in the host 2 exchanging packets),.
But the combination does not explicitly disclose:
wherein the first application uses a first programming language and the second application uses a second programming language that is different than the first programming language.
However, in the same field of endeavor, Reis discloses wherein the first application uses a first programming language and the second application uses a second programming language that is different than the first programming language (col. 1, lines 38-42 discloses python VM may interact with the DOM in a different way than a Javascript VM. Each VM interacts with the modeling a different way with potentially different programming languages).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Ries. The combination would enable binding virtual machines created using different programming languages to allow a flexible scaling and integrated system of heterogeneous VMs working together.
Regarding claim 20.    The combination discloses non-transitory computer-readable storage medium of claim 15.
All other limitations of claim 20 are similar with the limitations of claim 6 above. The claim is rejected based on the analysis of claim 6 above.
Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kompella (US pg. no. 20150089500), and Movisiyan (US pg. no. 20180295064), further in view of Gaddehosur (US pg. no. 20170170990).
Regarding claim 7.    The combination discloses the method of claim 1.
But, the combination does not explicitly disclose:
 wherein the first virtualized execution environment and the second virtualized execution environment are containers residing within one or more virtual machines.
However, in the same field of endeavor, Gaddehosur discloses wherein the first virtualized execution environment and the second virtualized execution environment are containers residing within one or more virtual machines (fig. 2, 208 and 220 discloses containers executing on VM 206 of host 202 and VM 216 of host 204).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Gaddehosur. The modification would allow creating a different layers of virtualization to enable a virtualized system on a host that would enable flexibly scale up resources.
Regarding claim 14.    The combination discloses the system of claim 8.
All other limitations of claim 14 are similar with the limitations of claim 7 above. The claim is rejected based on the analysis of claim 7 above.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kompella (US pg. no. 20150089500), and Movisiyan (US pg. no. 20180295064), further in view of Martini (US pat. No. 9203741).
Regarding claim 12.    The combination discloses the system of claim 8.
But the combination does not explicitly disclose:
wherein to identify the network policy for the packet, the processing device is to:
identify a plurality of network policies, each of the plurality of network policies having a corresponding network address; and
identifying the network policy from the plurality of network policies in view of a network address associated with the packet matching the corresponding network address of the network policy.
However, in the same field of endeavor, Martini discloses wherein to identify the network policy for the packet, the processing device is to:
identify a plurality of network policies, each of the plurality of network policies having a corresponding network address (col. 1, lines 25-33 discloses determine address of network packet and applying a particular network policy to the packet based on the determined network address); and
identifying the network policy from the plurality of network policies in view of a network address associated with the packet matching the corresponding network address of the network policy (col. 1, lines 25-33 discloses determine address of network packet and applying a particular network policy to the packet based on the determined network address. The group of network policies that the network policy is selected from corresponds to network policies).
		Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Martini. The modification would allow managing data packets from multiple networks. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-US pg. no. 20160094462
-US pg. no. 20150095909.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESSERET F GEBRE/Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445